PER CURIAM;
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks an award of $458.30 for various items of personal property which he surrendered to a guard when he entered the South Central Regional Jail. When the claimant was *135released, the items were not returned to him.
In its Answer, the respondent admits the validity of the claim in the amount of $458.30.
The Court, having reviewed the facts in this claim, has determined that a bailment existed and that the respondent failed to return personal property belonging to the claimant when it was in respondent’s care and custody. The Court also has determined that $458.30 is fair and reasonable to compensate the claimant for his loss.
Accordingly, the Court makes an award to the claimant in the amount of $458.30.
Award of $458.30.